Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153753(36)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BRENDA HELLENGA, Personal Representative                                                                  Joan L. Larsen,
                                                                                                                      Justices
  of the Estate of EDWARD HILTON,
                 Plaintiff,
                                                                    SC: 153753
  v                                                                 COA: 329243
                                                                    Kalamazoo CC: 2010-000430-NH
  SELECT SPECIALTY HOSPITAL
  KALAMAZOO, INC.,
            Defendant/Cross Plaintiff-Appellee,

  v

  JAMES McLACHLAN, M.D.,
             Defendant/Cross Defendant-Appellant.
  __________________________________________/

          On order of the Chief Justice, the motion of defendant/cross defendant-appellant to
  extend the time for filing his reply is GRANTED. The reply will be accepted as timely
  filed if submitted on or before July 19, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2016
                                                                               Clerk